Citation Nr: 1023330	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-10 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gum disease.

2.  Entitlement to service connection for a skin disorder.

3.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for arthritis.

4.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for poor circulation.

6.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that the 
Veteran requested a Travel Board hearing.  Specifically, on 
the VA Form 9, Appeal To Board Of Veterans' Appeals (Form 9), 
which was received at the RO in April 2007, the Veteran asked 
to present testimony at a hearing conducted before a Veterans 
Law Judge (VLJ) at the RO.  Although a hearing was scheduled 
for February 10, 2010, the Veteran became ill and was unable 
to attend.  A letter dated April 5, 2010, requested that the 
Board remand the his claims so that another hearing could be 
scheduled.  

A letter dated June 17, 2010, noted that, good cause having 
been shown, the Veteran's motion to reschedule a Board 
hearing was granted.

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  In the present appeal, the Board 
agrees that the Veteran's requested hearing should be 
scheduled.  

Accordingly, this case is remanded to the RO for the 
following action:

Schedule the Veteran for a personal 
hearing before a VLJ at the RO.  The 
Veteran and his representative should be 
notified of the date and time of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

